--------------------------------------------------------------------------------

EXHIBIT 10.29
 
Equipment Line Loan Agreement
[logo1.jpg]

 
THIS EQUIPMENT LINE LOAN AGREEMENT (the “Agreement”), is entered into as of
October 31, 2011, between BOVIE MEDICAL CORPORATION, a Delaware corporation (the
“Borrower”), with an address at 5115 Ulmerton Road, Clearwater, Florida  33760
in favor of  PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at 201
East Pine Street, Suite 200, Orlando, Florida  32801.


The Borrower and the Bank, with the intent to be legally bound, agree as
follows:


1.  Loan and Hedge Obligations.  Subject to the terms and conditions and in
reliance upon the representations and warranties of the Borrower set forth in
this Agreement, the Bank has made or may make one or more loans as hereinafter
described to the Borrower and in connection therewith has or may from time to
time enter into one or more interest rate swap transactions in connection
therewith.  The parties agree as follows:


1.1.  Equipment Loan.  Subject to the terms and conditions set forth in this
Agreement, the Bank hereby establishes for the benefit of the Borrower a
non-revolving line of credit facility (the “Equipment Loan”) in the maximum
aggregate principal amount of $1,000,000.00 (the “Permitted Loan Limit”) upon
the following terms and conditions:


(a)  The Bank agrees from time to time during the period (the “Advance Period”)
from the date hereof until the earlier of (i) the date when the Bank has made
Advances (as hereinafter defined) which, in the aggregate, equal the Permitted
Loan Limit, (ii) the date when the Bank receives written notice from the
Borrower (which note shall be irrevocable) informing the Bank that the Borrower
does not intend to request further advances hereunder and acknowledging that the
Bank shall have no obligation to make further Advances hereunder, or (iii)
October 31, 2012, or such later date as may be designated by the Bank by written
notice to the Borrower (the “Conversion Date”) to lend to the Borrower under the
Equipment Loan upon the request of the Borrower up to the Permitted Loan Limit
subject to the terms and conditions set forth herein and in the Note (as
hereinafter defined).  During the Advance Period, the Borrower shall be entitled
to receive up to the Permitted Loan Limit in one or more advances (each, an
“Advance” and collectively, the “Advances”), except as otherwise specifically
set forth in this Agreement.  In no event may the aggregate principal amount
advanced under the Equipment Loan exceed the Permitted Loan Limit.  Advances
under the Equipment Loan shall be used solely to finance the acquisition of
equipment and machinery (“Equipment”), shall be evidenced by a Non-Revolving
Equipment Line of Credit Note in the face amount of $1,000,000.00 executed or to
be executed by the Borrower in favor of the Bank (as the same may be amended,
modified, renewed, extended or replaced from time to time, the “Note”)
acceptable to the Bank, shall bear interest at the rate or rates set forth in
the Note and shall be payable as set forth in the Note.  After the Expiration
Date, the Borrower shall not be entitled to receive any further Advances.


(b)  Upon satisfaction of the conditions precedent set forth in this Agreement,
the Note and the other Loan Documents (as hereinafter defined), the Borrower
shall be entitled to obtain Advances during the Advance Period under the
Equipment Loan by giving written notice to the Bank (which notice can be made by
electronic mail and facsimile transmission, immediately confirmed by sending the
original notice to the Bank so that the same is received by the Bank no later
than three (3) Business Days (as defined in the Note) after the date of the
electronic mail or facsimile transmission), which request shall be in the form
attached hereto, or such other form as may be acceptable to the Bank, and shall
specify:  (i) the amount of the requested Advance, (ii) the date on which the
Advance is requested (which must be a Business Day) and (iii) a complete,
adequate description of the Equipment being acquired, and shall be accompanied
by all pertinent information relating to the Equipment, including the purchase
price and a copy of the invoice or purchase order, together with all other
relevant information relating to such Equipment as the Bank may request.  The
amount of each Advance may not exceed ninety percent (90%) of the purchase price
of the Equipment being purchased.
 
 
 

--------------------------------------------------------------------------------

 


(c)  On the Conversion Date, the aggregate outstanding principal amount of
Advances under the Equipment Loan will be converted to a term loan, upon the
terms set forth in the Note.  The amortization schedule of the term loan shall
be determined by the Bank on the Conversion Date based on the nature and type of
Equipment financed and, if necessary, the Note shall be modified
accordingly.  On the Conversion Date, the Borrower shall pay to the Bank a
commitment fee in the amount of fifty (50) basis points (0.50%) of the aggregate
outstanding principal balance of the Note on the Conversion Date which is being
converted to the term loan.


1.2.  Hedge Obligations.  The Borrower may, from time to time, enter into one or
more interest or currency swaps, futures, options or other interest rate
protection or similar agreements with respect to all or any portion of the
Equipment Loan, each of which is a “Transaction” pursuant to and defined in one
or more ISDA Master Agreements (whether one or more, the “Master Agreement”)
(the obligations of the Borrower under the Master Agreement, as supplemented by
one or more Transactions from time to time, whether simultaneously herewith or
after the date hereof, under the Master Agreement, being herein called the
“Hedge Obligations”).


2.  Security.  The security for repayment of the Equipment Loan and all Hedge
Obligations in connection therewith shall include but not be limited to the
collateral, guaranties and other documents heretofore, contemporaneously or
hereafter executed and delivered to the Bank, including, without limitation, the
Security Agreement executed or to be executed by the Borrower in favor of the
Bank (the “Security Agreement” and collectively with all other security
documents executed in connection herewith, the “Security Documents”), which
shall secure repayment of the Loans, the Notes and all other loans, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower to
the Bank or to any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., of any kind or nature, present or future (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, whether or not (i) evidenced by any note, guaranty or other instrument,
(ii) arising under any agreement, instrument or document, (iii) for the payment
of money, (iv) arising by reason of an extension of credit, opening of a letter
of credit, loan, equipment lease or guarantee, (v) under any interest or
currency swap, future, option or other interest rate protection or similar
agreement, (vi) under or by reason of any foreign currency transaction, forward,
option or other similar transaction providing for the purchase of one currency
in exchange for the sale of another currency, or in any other manner, or (vii)
arising out of overdrafts on deposit or other accounts or out of electronic
funds transfers (whether by wire transfer or through automated clearing houses
or otherwise) or out of the return unpaid of, or other failure of the Bank to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account, or out of the Bank’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements; and any amendments,
extensions, renewals and increases of or to any of the foregoing, and all costs
and expenses of the Bank incurred in the documentation, negotiation,
modification, enforcement, collection and otherwise in connection with any of
the foregoing, including reasonable attorneys’ fees and expenses (hereinafter
referred to collectively as the “Obligations”).  Unless expressly provided to
the contrary in documentation for any other loan or loans, it is the express
intent of the Bank and the Borrower that all Obligations including those
included in the Equipment Loan be cross-collateralized and cross-defaulted, such
that collateral securing any of the Obligations shall secure repayment of all
Obligations and a default under any Obligation shall be a default under all
Obligations.


This Agreement, the Note, the Security Documents and all other agreements and
documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, are collectively referred to as
the “Loan Documents.”  Capitalized terms not defined herein shall have the
meanings ascribed to them in the Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
3.  Representations and Warranties.  The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations are paid in full, and which shall
be true and correct except as otherwise set forth on the Addendum attached
hereto and incorporated herein by reference (the “Addendum”):


3.1.  Existence, Power and Authority.  The Borrower is duly organized, validly
existing and in good standing as a corporation under the laws of its State of
incorporation and has the power and authority to own and operate its assets and
to conduct its business as now or proposed to be carried on, and is duly
qualified, licensed and in good standing to do business in all jurisdictions
where its ownership of property or the nature of its business requires such
qualification or licensing.  The Borrower is duly authorized to execute and
deliver the Loan Documents, all necessary action to authorize the execution and
delivery of the Loan Documents has been properly taken, and the Borrower is and
will continue to be duly authorized to borrow under this Agreement and to
perform all of the other terms and provisions of the Loan Documents.


3.2.  Financial Statements.  The Borrower has delivered or caused to be
delivered to the Bank its most recent balance sheet, income statement and
statement of cash flows, each for the period ending June 30, 2011 (the
“Historical Financial Statements”).  The Historical Financial Statements are
true, complete and accurate in all material respects and fairly present the
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise and the results of the Borrower’s operations for the
period specified therein.  The Historical Financial Statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied from period to period, subject in the case of interim
statements to normal year-end adjustments.


3.3.  No Material Adverse Change.  Since the date of the most recent Financial
Statements (as hereinafter defined), the Borrower has not suffered any damage,
destruction or loss, and no event or condition has occurred or exists, which has
resulted or could reasonably be expected to result in a material adverse change
in its business, assets, operations, condition (financial or otherwise) or
results of operation.


3.4.  Binding Obligations.  The Borrower has full power and authority to enter
into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors or otherwise
as may be required by law, charter, other organizational documents or
agreements; and the Loan Documents, when executed and delivered by the Borrower,
will constitute the legal, valid and binding obligations of the Borrower
enforceable in accordance with their terms.


3.5.  No Defaults or Violations.  There does not exist any Event of Default
under this Agreement or any default or violation by the Borrower of or under any
of the terms, conditions or obligations of:  (i) its articles of incorporation
or bylaws ; (ii) any indenture, mortgage, deed of trust, franchise, permit,
contract, agreement, or other instrument to which it is a party or by which it
is bound; or (iii) any law, ordinance, regulation, ruling, order, injunction,
decree, condition or other requirement applicable to or imposed upon it by any
law, the action of any court or any governmental authority or agency; and the
consummation of this Agreement and the transactions set forth herein will not
result in any such default or violation or Event of Default.


3.6.  Title to Assets.  The Borrower has good and marketable title to the assets
reflected on the most recent Financial Statements, free and clear of all liens
and encumbrances, except for (i) current taxes and assessments not yet due and
payable, (ii) assets disposed of by the Borrower in the ordinary course of
business since the date of the most recent Financial Statements, and (iii) those
liens or encumbrances, if any, specified on the Addendum attached hereto.


3.7.  Litigation.  There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower, which could reasonably be expected to result in a material adverse
change in its business, assets, operations, condition (financial or otherwise)
or results of operations and there is no basis known to the Borrower for any
action, suit, proceeding or investigation which could result in such a material
adverse change.  All pending and known threatened litigation against the
Borrower is listed on the Addendum attached hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
3.8.  Tax Returns.  The Borrower has filed or obtained valid extensions for all
returns and reports that are required to be filed by it in connection with any
federal, state or local tax, duty or charge levied, assessed or imposed upon it
or its property or withheld by it, including income, unemployment, social
security and similar taxes, and all of such taxes have been either paid or
adequate reserve or other provision has been made therefor.


3.9.  Employee Benefit Plans.  Each employee benefit plan as to which the
Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no Prohibited Transaction (as defined under ERISA) has occurred with respect
to any such plan, (ii) no Reportable Event (as defined under Section 4043 of
ERISA) has occurred with respect to any such plan which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Section 4042 of
ERISA, (iii) the Borrower has not withdrawn from any such plan or initiated
steps to do so, and (iv) no steps have been taken to terminate any such plan.


3.10.  Environmental Matters.  The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise.  Except as otherwise disclosed on the
Addendum, no litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best of the
Borrower’s knowledge, threatened against the Borrower, any real property which
the Borrower holds or has held an interest or any past or present operation of
the Borrower.  No release, threatened release or disposal of hazardous waste,
solid waste or other wastes is occurring, or to the best of the Borrower’s
knowledge has occurred, on, under or to any real property in which the Borrower
holds or has held any interest or performs or has performed any of its
operations, in violation of any Environmental Law.  As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority  concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.


3.11.  Intellectual Property.  The Borrower owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower.


3.12.  Regulatory Matters.  No part of the proceeds of the Equipment Loan will
be used for “purchasing” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U of the Board of
Governors of the Federal Reserve System as now and from time to time in effect
or for any purpose which violates the provisions of the Regulations of such
Board of Governors.


3.13.  Solvency.  As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.
 
 
4

--------------------------------------------------------------------------------

 
 
3.14.  Disclosure.  None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading.  There is no fact known to the Borrower which
materially and adversely affects or, so far as the Borrower can now reasonably
foresee, might materially adversely affect the business, assets,
operations,  condition (financial or otherwise) or results of operation of the
Borrower and which has not otherwise been fully set forth in this Agreement or
in the Loan Documents.


4.  Affirmative Covenants.  The Borrower agrees that from the date of execution
of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, the Borrower will:


4.1.  Books and Records.  Maintain books and records in accordance with GAAP and
give representatives of the Bank, subject to an appropriate non-disclosure
agreement, access thereto at all reasonable times and upon reasonable notice,,
including permission to examine, copy and make abstracts from any of such books
and records and such other information as the Bank may from time to time
reasonably request, and the Borrower will make available to the Bank for
examination copies of any reports, statements and returns which the Borrower may
make to or file with any federal, state or local governmental department, bureau
or agency.


4.2.  Interim Financial Statements; Certificate of No Default.  Furnish the Bank
within 50 days after the end of each fiscal quarter, the Borrower’s Financial
Statements for such period, in reasonable detail, certified by an authorized
officer of the Borrower and prepared in accordance with GAAP consistently
applied from period to period.  The Borrower shall also deliver a certificate,
signed by an authorized officer of the Borrower acceptable to the Bank, as to
its compliance with applicable financial covenants (containing detailed
calculations of all financial covenants) for the period then ended and whether
any Event of Default exists, and, if so, the nature thereof and the corrective
measures the Borrower proposes to take.  As used in this Agreement, “Financial
Statements” means the Borrower’s consolidated and, if required by the Bank in
its sole discretion, consolidating, balance sheets, income statements and
statements of cash flows for the year, month or quarter together with
year-to-date figures and comparative figures for the corresponding periods of
the prior year.


4.3.  Annual Financial Statements and Tax Returns.  Furnish the Borrower’s year
end consolidated Financial Statements to the Bank within 120 days after the end
of each fiscal year.  Those Financial Statements will be prepared on an audited
basis in accordance with GAAP by an independent certified public accountant
selected by the Borrower and satisfactory to the Bank.  Audited Financial
Statements shall contain the unqualified opinion of an independent certified
public accountant and all accountant examinations shall have been made in
accordance with GAAP consistently applied from period to period.  Furnish to the
Bank within 30 days, after their filing with the Internal Revenue Service,
copies of the Borrower's federal income tax returns, and all attachments and
schedules thereto.


4.4.  Payment of Taxes and Other Charges.  Pay and discharge when due all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon the Borrower, its income, profits, property or business, except
those which currently are being contested in good faith by appropriate
proceedings and for which the Borrower shall have set aside adequate reserves or
made other adequate provision with respect thereto acceptable to the Bank in its
sole discretion.


4.5.  Maintenance of Existence, Operation and Assets.  Do all things necessary
to (i) maintain, renew and keep in full force and effect its corporate
organizational existence and all rights, permits and franchises necessary to
enable it to continue its business as currently conducted; (ii) continue in
operation in substantially the same manner as at present; (iii) keep its
properties in good operating condition and repair; and (iv) make all necessary
and proper repairs, renewals, replacements, additions and improvements thereto.


4.6.  Insurance.  Maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts,  as is customary for
established companies engaged in the same or similar business and similarly
situated.  In the event of a conflict between the provisions of this Section and
the terms of any Security Documents relating to insurance, the provisions in the
Security Documents will control.
 
 
5

--------------------------------------------------------------------------------

 
 
4.7.  Compliance with Laws.  Comply with all laws applicable to the Borrower and
to the operation of its business (including without limitation any statute,
ordinance, rule or regulation relating to employment practices, pension benefits
or environmental, occupational and health standards and controls).


4.8.  Bank Accounts.  Establish by December 1, 2011, and maintain at the Bank
thereafter, the Borrower’s primary depository accounts.


4.9.  Financial Covenants.  Comply with all of the financial and other
covenants, if any, set forth on the Addendum attached hereto.
 
4.10.  Additional Reports.  Provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto):  (i) any Event of
Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default (a “Default”),
(ii) any litigation filed by or against the Borrower which seeks damages in
excess of $100,000, (iii) any Reportable Event or Prohibited Transaction with
respect to any Employee Benefit Plan(s) (as defined in ERISA), (iv) any event
which might reasonably be expected to result in a material adverse change in the
business, assets, operations, condition (financial or otherwise) or results of
operation of the Borrower or (v) any change in the name of the Borrower (within
three (3) business days of such change).


5.  Negative Covenants.  The Borrower covenants and agrees that from the date of
this Agreement until all Obligations have been paid in full and any commitments
of the Bank to the Borrower have been terminated, except as set forth in the
Addendum, the Borrower will not, without the Bank’s prior written consent:


5.1.  Indebtedness.  Create, incur, assume or suffer to exist any indebtedness
for borrowed money other than:  (i) the Equipment Loan and any other existing or
subsequent indebtedness to the Bank (including, without limitation, the
Revolving Loan, as hereinafter defined); (ii) indebtedness incurred in
connection with the Bonds, as defined herein; and (iii) open account trade debt
incurred in the ordinary course of business and not past due.


5.2.  Liens and Encumbrances.  Except as provided in Section 3.6, and other than
licenses of patents, create, assume, incur or permit to exist any mortgage,
pledge, encumbrance, security interest, lien or charge of any kind upon any of
its property, now owned or hereafter acquired, or acquire or agree to acquire
any kind of property subject to any conditional sales or other title retention
agreement, except liens securing purchase money indebtedness and liens which are
subordinate to the security interest of the Bank hereunder and under the other
Loan Documents.


5.3.  Guarantees.  Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except in
connection with the endorsement and deposit of checks in the ordinary course of
business for collection.


5.4.  Loans or Advances.  Purchase or hold beneficially any stock, other
securities or evidences of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity, except   investments disclosed on the Borrower’s Historical Financial
Statements or acceptable to the Bank in its sole discretion.


5.5.  Merger or Transfer of Assets.  Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or any substantial part of its
property, assets, operations or business, whether now owned or hereafter
acquired.
 
 
6

--------------------------------------------------------------------------------

 
 
5.6.  Change in Business,  Make or permit any change in its form of organization
or the nature of its business as carried on as of the date hereof.


5.7.  Acquisitions.  Make acquisitions of all or substantially all of the
property or assets of any person, firm, corporation or other entity.


5.8  Restriction on Transfer or Encumbrance of Intellectual Property.  During
the term of this Agreement, and other than licenses of patents, the Borrower
shall not, without the prior written consent of the Bank, sell, convey, assign
or otherwise transfer or mortgage, pledge, hypothecate or otherwise encumber any
of its intellectual property, including, without limitation, patents, patent
applications, copyrights, copyright applications, tradenames, trademarks,
service marks and trademark applications.


6.  Events of Default.  The occurrence of any of the following will be deemed to
be an Event of Default:


6.1.  Covenant Default.  The Borrower defaults in the performance of any of the
financial covenants contained in the Addendum to this Agreement.  The Borrower
defaults in the performance of any of the other covenants or agreements
contained in this Agreement which is capable of being cured, and which default
is not cured within fifteen (15) days after the earlier of the date on which (a)
any officer of the Borrower becomes aware of such default or (b) written notice
thereof shall have been given to the Borrower by the Bank.


6.2.  Breach of Warranty.  Any Financial Statement, representation, warranty or
certificate made or furnished by the Borrower to the Bank in connection with
this Agreement shall be false, incorrect or incomplete when made.


6.3.  Other Default Under Loan Documents.  The occurrence of an Event of Default
as defined in the Note, the Security Documents or any of the other Loan
Documents which remains uncured after the expiration of any applicable grace or
cure period.


6.4.  Default Under Other Loans.  The occurrence of a default or an event of
default under any and all further or future loans or advances extended by the
Bank to the Borrower from time to time, including, without limitation, the
revolving line of credit loan facility (the "Revolving Loan") extended to the
Borrower simultaneously herewith pursuant to that certain Revolving Loan
Agreement of even date herewith between the Borrower and the Bank (as amended
modified, supplemented, restated or replaced from time to time, the "Revolving
Loan Agreement"), or any of the documents executed in connection therewith which
remains uncured after the expiration of any applicable grace or cure period.


6.5  Default Under Bond Documents  The occurrence of a default or an event of
default under the Credit Agreement of even date herewith, between the Borrower
and the Bank relating to the Pinellas County Industrial Development Authority
Industrial Revenue Bonds (Bovie Medical Corporation Project) Series 2008 (the
"Bonds"), or any other documents executed in connection therewith or with the
Bonds which remains uncured after the expiration of any applicable grace or cure
period.


6.6  Default Under Other Credit Accommodations.  Any default shall occur under
any other loans, advances, debts, liabilities, leases, obligations or credit
accommodations of any kind or nature, present or future, extended to the
Borrower by the Bank or any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., including, without limitation, PNC Equipment
Finance, LLC which remains uncured after the expiration of any applicable grace
or cure period.


6.7  Material Adverse Effect. The occurrence of any event which could reasonably
be expected to result in a Material Adverse Effect.  For purposes hereof,
"Material Adverse Effect" shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (a) the business,
results of operations, financial condition, assets or liabilities of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under the Loan Documents, (c) the rights and
remedies of the Bank under any of the Loan Documents or (d) the legality,
validity or enforceability of any of the Loan Documents, except changes due to
general economic conditions or in the financial markets.
 
 
7

--------------------------------------------------------------------------------

 

Upon the occurrence of an Event of Default, the Bank will have all rights and
remedies specified in the Note and the Loan Documents and all rights and
remedies (which are cumulative and not exclusive) available under applicable law
or in equity.


7.  Conditions.  The Bank’s obligation to make the initial advance under the
Equipment Loan is subject to the conditions that as of the date of the advance:


7.1.  No Event of Default.  No Event of Default or event which with the passage
of time, the giving of notice or both would constitute an Event of Default shall
have occurred and be continuing;


7.2.  Authorization Documents.  The Bank shall have received certified copies of
resolutions of the board of directors of the Borrower authorizing the obtaining
of the Equipment Loan, the pledging of the assets of the Borrower as collateral
for the Equipment Loan and the Hedge Obligations, the execution of the Note and
the other Loan Documents; or other proof of authorization satisfactory to the
Bank; and


7.3.  Receipt of Loan Documents.  The Bank shall have received the Loan
Documents and such other instruments and documents which the Bank may reasonably
request in connection with the transactions provided for in this Agreement,
which may include an opinion of counsel in form and substance satisfactory to
the Bank for any party executing any of the Loan Documents.


7.4.  Receipt of Commitment Fee.  The Bank shall have received the
non-refundable commitment fee in the amount of fifty (50) basis points (i.,e.,
0.50%) of the Equipment Loan on the Conversion Date.


7.5.  Payment of Bank's Counsel's Fees and Costs.  The Bank's counsel, Akerman
Senterfitt, shall have received payment of all its fees and costs as reflected
in the Closing Statement.


7.6.  Evidence of Termination of Existing Indebtedness.  The Bank shall have
received evidence satisfactory to the Bank of repayment and termination of all
existing indebtedness to and termination of all existing liens in favor of RBC
Bank (USA).


7.7.  Satisfaction of Other Commitment Letter Conditions.  All other conditions
precedent contained in the commitment letter dated September 23, 2011 and the
Term Sheet attached thereto issued to the Borrower by the Bank shall have been
completed and/or satisfied to the Bank's satisfaction.


8.  Expenses.  The Borrower agrees to pay the Bank, upon the execution of this
Agreement, and otherwise on demand, all costs and expenses incurred by the Bank
in connection with the preparation, negotiation and delivery of this Agreement
and the other Loan Documents, and any modifications thereto, and the collection
of all of the Obligations, including but not limited to enforcement actions,
relating to the Equipment Loan, whether through judicial proceedings or
otherwise, or in defending or prosecuting any actions or proceedings arising out
of or relating to this Agreement, including reasonable fees and expenses of
counsel (which may include costs of in-house counsel), expenses for auditors,
appraisers and environmental consultants, lien searches, recording and filing
fees and taxes.


9.  Increased Costs.  On written demand, together with written evidence of the
justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred and any losses suffered or payments made by the Bank as a consequence
of making the Equipment Loan by reason of any change in law or regulation, or
the interpretation thereof, imposing any reserve, deposit, allocation of capital
or similar requirement (including without limitation, Regulation D of the Board
of Governors of the Federal Reserve System) on the Bank, its holding company or
any of their respective assets.
 
 
8

--------------------------------------------------------------------------------

 
 
10.  Miscellaneous.
 
10.1.  Notices:  All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt.  Notices may be given in any manner to which
the parties may separately agree, including electronic mail.  Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving
Notices.  Regardless of the manner in which provided, Notices may be sent to a
party’s address as set forth above or to such other address as any party may
give to the other for such purpose in accordance with this section.


10.2.  Preservation of Rights.  No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power.  The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.


10.3.  Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.


10.4.  Changes in Writing.  No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Agreement will be
effective unless made in a writing signed by the party to be charged, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given.  No notice to or demand on the Borrower will
entitle the Borrower to any other or further notice or demand in the same,
similar or other circumstance.


10.5.  Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.


10.6.  Counterparts.  This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart.  Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


10.7.  Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of the Borrower and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Borrower may
not assign this Agreement in whole or in part without the Bank’s prior written
consent and the Bank at any time may assign this Agreement in whole or in part.


10.8.  Interpretation.  In this Agreement, unless the Bank and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement.  Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose.  Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP.  If
this Agreement is executed by more than one party as Borrower, the obligations
of such persons or entities will be joint and several.
 
 
9

--------------------------------------------------------------------------------

 
 
10.9.  No Consequential Damages, Etc.  The Bank will not be responsible for any
damages, consequential, incidental, special, punitive or otherwise, that may be
incurred or alleged by any person or entity, including the Borrower and any
guarantor, as a result of this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, or the use of the proceeds of the
Equipment Loan.


10.10.  Assignments and Participations.  At any time, without any notice to the
Borrower, the Bank may sell, assign, transfer, negotiate, grant participations
in, or otherwise dispose of all or any part of the Bank’s interest in the
Equipment Loan.  The Borrower hereby authorizes the Bank to provide, without any
notice to the Borrower, any information concerning the Borrower, including
information pertaining to the Borrower’s financial condition, business
operations or general creditworthiness, to any person or entity which may
succeed to or participate in all or any part of the Bank’s interest in the
Equipment Loan.


10.11.  Governing Law and Jurisdiction.  This Agreement has been delivered to
and accepted by the Bank and will be deemed to be made in the State of
Florida.  THIS AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
FLORIDA, EXCLUDING ITS CONFLICT OF LAWS RULES.  The Borrower hereby irrevocably
consents to the exclusive jurisdiction of any state or federal court in the
county or judicial district where the Bank’s office indicated above is located;
provided that nothing contained in this Agreement will prevent the Bank from
bringing any action, enforcing any award or judgment or exercising any rights
against the Borrower individually, against any security or against any property
of the Borrower within any other county, state or other foreign or domestic
jurisdiction.  The Bank and the Borrower agree that the venue provided above is
the most convenient forum for both the Bank and the Borrower.  The Borrower
waives any objection to venue and any objection based on a more convenient forum
in any action instituted under this Agreement.


10.12.  USA Patriot Act Notice.  Federal law requires all financial institutions
to obtain, verify and record information that identifies each person who opens
an account or obtains a loan.  The first time a borrower requests a loan, the
Bank will ask for the borrower's legal name, address, tax ID or social security
number and other identifying information.  The Bank may ask for copies of
business licenses, governing documents or other documents evidencing the
existence and good standing of the entity.  For individuals (including sole
proprietors and general partners of general partnerships) the Bank will ask for
the date of birth, and may also ask to see and retain a copy of a driver's
license or other identifying documents.  The Borrower acknowledges that the Bank
may from time to time request such documents and information in order to comply
with such federal law and the Borrower agrees to promptly provide same to the
Bank upon request.
 
 
10

--------------------------------------------------------------------------------

 


10.13. Electronic Transmission of Data. The Bank and the Borrower agree that
certain data related to the Loans (including confidential information,
documents, applications and reports) may be transmitted electronically,
including transmission over the internet. This data may be transmitted to,
received from or circulated among agents and representatives of the Borrower and
the Bank and their respective affiliates and other persons involved with the
subject matter of this Agreement. The Borrower acknowledges and agrees that (a)
there are risks associated with the use of electronic transmission and that the
Bank does not control the method of transmittal or service providers, (b) the
Bank has no obligation or responsibility whatsoever and assumes no duty or
obligation for the security, receipt or third party interception of any such
transmission unless caused solely by its gross negligence or intentional
misconduct, and (c) the Borrower will release, hold harmless and indemnify the
Bank from any claim, damage or loss, including that arising in whole or part
from the Bank's strict liability or sole, comparative or contributory
negligence, which is related to the electronic transmission of data excluding
matters arising solely from the gross negligence or intentional misconduct of
Bank.
 
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK


 
11

--------------------------------------------------------------------------------

 
 
10.14.  WAIVER OF JURY TRIAL.  EACH OF THE BORROWER AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS.  THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.


The Borrower acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.


WITNESS the due execution hereof as a document as of the date first written
above.
 
Signed and delivered in the presence of:
BORROWER:

 

   
BOVIE MEDICAL CORPORATION,
   
a Delaware corporation
             
By: 
 
Print Name: 
     
Name: 
       
Title:
 

 

       
Print Name: 
         

 

    BANK:             PNC BANK, NATIONAL ASSOCIATION            
By:
        Name:          Title:  



 
12

--------------------------------------------------------------------------------

 
 
ADDENDUM


ADDENDUM to that certain Equipment Line Loan Agreement dated October 31, 2011
between Bovie Medical Corporation, as the Borrower, and PNC Bank, National
Association, as the Bank.  Capitalized terms used in this Addendum and not
otherwise defined shall have the meanings given them in the Agreement.  Section
numbers below refer to the sections of the Agreement.


3.6  Title to Assets. Describe additional liens and encumbrances below:


Liens on pari passu basis in favor of the Bank to secure the Revolving Loan
extended to the Bank under the Revolving Loan Agreement and the obligations of
the Borrower under the Bond Documents.


Secured Party
Filing Information
Collateral
Cisco Systems Capital Corporation
Delaware
83939848  11/25/2009
Lease Agreement by and between Cisco Systems Capital Corporation and Bovie
Medical Corporation on specific equipment
US Express Leasing, Inc.
Delaware
6269871 08/04/2006
Lease Agreement dated July 19, 2006



3.7  Litigation. Describe pending and threatened litigation, investigations,
proceedings, etc. below:


The Financial Industry Regulatory Authority (“FINRA”) has conducted a review of
trading activity in the Company common stock surrounding the November 4, 2010
news announcement that the Company applied for 510(k) clearance from the FDA to
market its J-Plasma hand piece for additional uses and the November 9, 2010 news
announcement that the Company filed additional patents for its J-Plasma hand
piece and earnings for the quarter ended September 30, 2010.  In furtherance of
this review,  FINRA requested certain information from the Company, which the
Company responded to.  Notice was recently received that the inquiry is
completed.


On July 9, 2010, Bovie filed a complaint in the United States District for the
Middle District of Florida (Tampa division) naming Steven Livneh, who at the
time was a director of the Company, and two of his related entities as
defendants. In its complaint, the Company are seeking, among other things, a
declaratory judgment from the Court concerning its rights under certain
agreements entered into with the defendants in 2006 in connection with the
acquisition of certain assets and technology, including intellectual property
relating to the Company’s Seal-N-Cut™ product. The Company is also seeking
damages for breach of contract, breach of fiduciary duty by Mr. Livneh relating
to his service as an officer and director of the Company, tortious interference
with contractual relations, defamation, slander of title and injunctive
relief.  Mr. Livneh filed a motion seeking to (a) dismiss the complaint or, in
the alternative, to (b) transfer venue. On December 20, 2010 the court issued an
order dismissing without prejudice five of our fifteen claims, due to New York
being defined in the forum selection clauses in two of the underlying contracts
with Mr. Livneh.  The Company re-filed these five claims in federal court in New
York.  Mr. Livneh’s motion to dismiss the remaining claims in Florida was denied
and the venue was not transferred.
 
 
 

--------------------------------------------------------------------------------

 


On January 10, 2011 defendant Livneh filed a counter-complaint/third party
complaint against the Company, its CEO, and COO, alleging fraud, fraud in the
inducement, fraudulent misrepresentation, breach of fiduciary duty, negligent
misrepresentation, innocent misrepresentation, breach of contract, tortuous
interference, shareholder derivative, defamation, breach of good faith and fair
dealing, violation of the Uniform Trade Secrets Act, and violation of the
Florida Whistleblower’s Act, and seeking rescission and a declaratory judgment.
In addition to the foregoing relief, defendant also seeks reinstatement of Mr.
Livneh to the Company’s board of directors, issuance of certain shares of
unrestricted stock, compensatory, actual and/or special damages, punitive and/or
exemplary damages, and attorney’s fees and costs. Discovery in the matter is
proceeding and a mediation has been scheduled for November 2011.

On September 19, 2011, Bovie Medical Corporation (the “Company”) was served in a
purported stockholder derivative action that was filed in the United State
District Court for the Middle District of Florida against the Company and
certain of its present and former officers and directors.  The complaint
asserts, among other things, breach of fiduciary duties and bad faith in
relation to the management of the Company.  The complaint seeks, among other
things, unspecified compensatory damages and various forms of equitable
relief.  The Company is reviewing the allegations in the complaint but believes
them to be frivolous and without merit and intends to defend the action
vigorously.


An action was commenced by Darla Thompson in the 14th Judicial District, Parish
of Calcasieu, State of Louisiana alleging product liability and seeking
unspecified damages arising out of the use of a Bovie generator.  The Company’s
insurance carrier is defending the claim subject to a $25,000 deductible.    The
Company does not believe any award or settlement in this matter will be
material.


 
 

--------------------------------------------------------------------------------

 


CONTINUATION OF ADDENDUM


FINANCIAL COVENANTS


(1)  The Borrower will maintain a Fixed Charge Coverage Ratio as of the end of
each fiscal quarter, on a rolling four quarters basis of at least 1.50:1.00,
commencing with the fiscal quarter ending December 31, 2011.


(2) The Borrower will maintain at all times a ratio of total liabilities to
Tangible Net Worth of less than 0.75:1.00, tested quarterly, as of the end of
each fiscal quarter, commencing with the fiscal quarter ending December 31,
2011.


As used herein:


“Current Maturities” means the scheduled payments of principal on all
indebtedness for borrowed money having an original term of more than one year
(including but not limited to amortization of capitalized lease obligations), as
shown on the Borrower’s Financial Statements as of one year prior to the date of
determination.


“EBITDA” means net income plus interest expense plus income tax expense plus
depreciation plus amortization.


“Fixed Charge Coverage Ratio” means (i) EBITDA, divided by (ii) the sum of
Current Maturities plus interest expense plus cash taxes paid plus dividends
plus Unfunded Capital Expenditures.


“GAAP” means generally accepted accounting principles as defined by the
Financial Accounting Standards Board as from time to time in effect that are
consistently applied and, when used with respect to the Borrower, that are
consistent with the accounting practice of the Borrower, reflected in the
Financial Statements for the Borrower, with such changes as may be approved by
an independent public accountant satisfactory to the Bank.


“Tangible Net Worth” means stockholders' equity in the Borrower less any
advances to affiliated parties less all items properly classified as
intangibles, in accordance with GAAP.


“Unfunded Capital Expenditures” means capital expenditures made from the
Borrower’s funds other than funds borrowed as term debt to finance such capital
expenditures.


All of the above financial covenants shall be computed and determined in
accordance with GAAP applied on a consistent basis (subject to normal year-end
adjustments).
 
 
 

--------------------------------------------------------------------------------

 
 
Request for Advance
Advance Number _______
[logo2.jpg]

 
BOVIE MEDICAL CORPORATION (the “Borrower”) hereby requests an advance in the
amount of $__________________ under the Non-Revolving Equipment Line of Credit
Note in the face amount of $1,000,000.00 executed by the Borrower and delivered
to PNC BANK, NATIONAL ASSOCIATION (the “Bank”), dated October 31, 2011 (the
“Note”).  Initially capitalized words and terms used herein without definition
shall have the respective meanings assigned to them in the Note.


To induce the Bank to make such advance, the Borrower hereby represents and
agrees as follows:


1.  The advance hereby requested is for the following purpose (check one) :


 
    
Acquisition of the following Equipment:

 

--------------------------------------------------------------------------------

 
Other pertinent information about this Equipment the cost thereof, as required
in the Equipment Line Loan Agreement, is included with this Request for Advance.



2.  No Event of Default exists and no event has occurred which with the passage
of time, notice or both would constitute an Event of Default.


3.  The approval of this Request for Advance by the Bank will not be deemed to
be a waiver by the Bank of any Event of Default.


4.  The Borrower has performed all of its obligations under the Loan Documents,
and all of the representations and warranties made by the Borrower in the Loan
Documents are true and correct as of the date hereof.


5.  The undersigned has been duly authorized by the Borrower to make this
request for advance.


WITNESS the due execution hereof with the intent to be legally bound hereby as
of this _____ day of _______________, _____.
 

   
BOVIE MEDICAL CORPORATION,
   
a Delaware corporation
             
By: 
         
Name: 
       
Title:
 

 
 

--------------------------------------------------------------------------------